UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BRADLEY CHRISTOPHER STARK,                           )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )      Civil Action No. 15-0202 (ABJ)
                                                     )
ERIC H. HOLDER, JR., et al.,                         )
                                                     )
                      Defendants.                    )


                                   MEMORANDUM OPINION

       Plaintiff “was convicted by a jury of wire fraud and securities fraud related to a scheme to

defraud investors in his investment firm, Sardaukar Holdings.” United States v. Stark, 582 F.

App’x 462, 463 (5th Cir. 2014) (per curiam). “On October 9, 2012, [he] was sentenced to a total

of 276 months confinement, three years supervised release, and [was] ordered to pay restitution

in the amount of $13,048,215.84.” Stark v. Cruz, No. 3:12–CV–3587–M, 2012 WL 5340248, at

*1 (N.D. Tex. Oct. 17, 2012).

       According to plaintiff, he “entered into an agreement in writing for resolution of the

judicial controversy in UNITED STATES OF AMERICA v. BRADLEY C[.] STARK, No. 3:08-

cr-00258-M-1 (N.D. Tex[.] 2008), 5th Cir. No. 12-10247[,]” Application to Confirm Arbitration

Award, ECF No. 1 ¶ 16 (emphasis in original), with the United States of America, the Attorney

General of the United States and several other federal government officials. See id. ¶¶ 4-13.

“[A] dispute arose” between the parties arising from defendants’ alleged failure to release

plaintiff from custody, to void the criminal judgment against him, and to “pay actual damages for

false arrest, false imprisonment/unlawful incarceration, [and] malicious prosecution,” among

other breaches of the agreement. Id. ¶ 21. The dispute “was subject to the arbitration provision


                                                1
of the agreement,” id., and allegedly an “arbitrator granted [plaintiff’s] request for summary

disposition” of the dispute. Id. ¶ 23; see also id., Exs. 2-4 (Appointment of Arbitrator, Request

for Summary Disposition, and Arbitration Award dated June 9, 2014, respectively). Plaintiff

purportedly has obtained an arbitration award of actual damages, id. ¶ 23, totaling

$3,296,347,823.00 as compensation from August 20, 2008, the date on which the indictment was

filed, to May 27, 2014. See id., Ex. 4 at 2, 5 (page numbers designated by the Court). Because

defendants have “failed to satisfy the arbitration award, id. ¶ 24, plaintiff stated that “a judgment

in conformance with the arbitration award is needed to permit [him] to enforce it.” Id. ¶ 25.

This matter has come before the Court on plaintiff’s Application to Confirm Arbitration Award

requesting, among other relief, “a judgment that conforms to the award of the arbitrator.” Id. at

11.

         Plaintiff filed a substantially similar document in the United States District Court for the

Northern District of Texas seeking enforcement of the same agreement as against the same

defendants and for confirmation of the same arbitration award. 1                     See generally Petition to

Confirm Arbitration Award, Stark v. Holder, No. 3:14-CV-2920 (N.D. Tex. filed Aug. 14, 2014).

That court construed plaintiff’s petition as a civil complaint, and based on a Magistrate Judge’s

Findings, Conclusions and Recommendations, dismissed the complaint with prejudice:

                  [A]ll of Plaintiff’s claims against Eric Holder, Richard Roper,
                  James Jacks, Sarah Saldana, Paul Lee Yanowitch, and Christopher
                  Stokes [are] dismissed with prejudice pursuant to 28 U.S.C. §
                  1915A(b) (2) and 28 U.S.C. § 1915(e)(2)(B)(iii); all Plaintiff’s
                  claims against the United States of America [are] dismissed with
                  prejudice pursuant to 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. §
                  1915(e)(2)(B)(I) and (ii); and all of Plaintiff’s claims against Laura

1
   The Court takes judicial notice of public records from other proceedings. See Covad Comm’cns Co. v. Bell Atl.
Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005). Based on a review via PACER of the docket and documents filed in
plaintiff’s case in the Northern District of Texas, it is apparent that the Petition to Confirm Arbitration Award and
the instant Application to Confirm Arbitration Award are substantially similar, and that certain language appears
verbatim in both documents. A copy of the same Arbitration Award is filed in both cases.

                                                         2
                 Schlier, Ronald Loecker, and Timothy Neylan, and alternatively,
                 all Plaintiff’s claims against defendants Holder, Roper, Jacks,
                 Saldana, Yanowitch, and Stokes, [are] dismissed with prejudice to
                 their being asserted again until the Heck v. Humphrey conditions
                 are met, pursuant to 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. §
                 1915(e)(2)(B)(I) and (ii).

Stark v. Holder, No. 3:14-CV-2920, 2014 WL 5013742, at *1 (N.D. Tex. Oct. 7, 2014)

(emphasis removed), appeal filed, No. 14-11139 (5th Cir. Oct. 17, 2014).

        Under the doctrine of res judicata (claim preclusion), a final judgment on the merits in a

prior suit involving the same parties bars subsequent suits based on the same cause of action.

See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979). Parties are thus prevented

from relitigating in a separate proceeding “any ground for relief which they already have had an

opportunity to litigate[,] even if they chose not to exploit that opportunity,” and regardless of the

soundness of the earlier judgment. Hardison v. Alexander, 655 F.2d 1281, 1288 (D.C. Cir.

1981); I.A.M. Nat’l Pension Fund v. Indus. Gear Mfg.Co., 723 F.2d 944, 949 (D.C. Cir. 1983)

(noting that res judicata “forecloses all that which might have been litigated previously”)

(citation omitted). Because the United States District Court for the Northern District of Texas

already has entered its judgment on the merits of plaintiff’s claims, this Court concludes that the

claims are barred under the doctrine of res judicata. 2

        An Order accompanies this Memorandum Opinion.



DATE: March 13, 2015                                       /s/
                                                           AMY BERMAN JACKSON
                                                           United States District Judge




2
  Plaintiff’s Ex Parte Motion to Appoint Marshal to Serve Summons and Application to Confirm Arbitration
Award, ECF No. 3, will be denied as moot.

                                                      3